UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL TRUST FOR HISTORIC
PRESERVATION IN THE UNITED
STATES, et al.,

Civ. No. 17-cv-01574-RCL
Plaintiffs,
Vv.

TODD T. SEMONITE, Lieutenant General,
U.S. Army Corps of Engineers, et al.,

Defendants,

and

VIRGINIA ELECTRIC & POWER
COMPANY,

Defendant-Intervenor.

PROPOSED] ORDER GRANTING CONSENT

MOTION TO AMEND SCHEDULING ORDER

 

 

Upon consideration of the Consent Motion to Amend Scheduling Order filed by Plaintiffs
the National Trust for Historic Preservation in the United States and the Association for the
Preservation of Virginia Antiquities, and for good cause shown, it is hereby ORDERED that the
Motion be GRANTED.

Dated this_ Gay of December 2019.

Kye Lode -

Hon. Royce C. Lamberth
United States District Judge
